DETAILED ACTION
	Applicant’s amendment and remarks filed May 13, 2022 are acknowledged and entered.
Any prior claim objection or rejection that is not repeated or addressed below is withdrawn in view of Applicant’s amendment.

Claims Summary
	Claim 69 and dependent claim 73 are directed to a method for inducing an immune response against Zika virus (ZIKV) in a human subject population comprising at least 20 flavivirus naїve human subjects, and/or a population of at least 20 ZIKV seronegative human subjects in need thereof, comprising:
Administering to individual human subjects of the population an immunogenic composition comprising ZIKV antigen that is an inactivated whole virus.
The immunogenic composition is administered as a single dose or prime administration, more specifically as a first (prime) and a second (boost) administration about 1 to about 16 weeks apart (claim 73).
14 and/or 28 days following the single dose or prime administration, geometric mean neutralizing antibodies titers of greater than 30, or greater than 50, or greater than 100, or greater than 200, or greater than 250, or (in claim 73) greater than 300, or greater than 500, or greater than 1000, or greater than 1500, or greater than 2000, or greater than 3000 is induced, as determined by PRNT.

Claims 70 and dependent claims 71, 72, 74-84 and 86-104, are directed to a method to for inducing an immune response to ZIKV in a human subject population of at least 20 ZIKV seronegative human subjects, in need thereof, comprising:
Administering to individual human subjects of the population (from an ZIKV endemic region (claim 87) or traveling from a non-endemic region to an endemic region (claim 88)) an immunogenic composition comprising ZIKV antigen that is a whole, inactivated virus.  The immunogenic composition comprises a dose of from about 1μg to about 40μg of ZIKV whole, inactivated virus (claim 84).  Other dose ranges are claimed in new claims 98-102.  The antigen is purified, wherein the main peak of the purified antigen in SEC is more than 85% of the total area under the curve (claim 86).  The human subjects are 18-29 years of age, or 30-49 years of age (claim 89).  The human subjects are women of childbearing potential (claim 90).
The immunogenic composition is administered as a single dose or prime administration, more specifically as a first (prime) and a second (boost) administration about 1 to about 16 weeks apart (claim 74).
The immunogenic composition further comprises an aluminum salt adjuvant (claim 91) from about 100 μg to about 600 μg, among other values (claim 92).  At least 75%, or other values, of the antigen are adsorbed to the adjuvant (claim 93).  The aluminum salt is AlOH (claim 94).
The immunogenic composition has a residual formaldehyde content of less than 50 μg/ml (claim 103).
The immunogenic composition comprises less than 1.0 TCID50 of residual replicating virus (claim 104).
The immunogenic composition is administered as a multidose administration comprising at least a first (prime) and second (boost) administration, about 1 week, or other values, such as, from about 1 to about 16 weeks apart, or about 25 to about 30 days apart (claims 95-97).
14 and/or 28 days following the single dose or prime administration induces: 
A seroconversion rate of at least 60%, or at least 70%, or at least 75%, or at least 85%, or at least 85%, or at least 90% as determined by PRNT.
A seropositivity rate of at least 60%, or at least 70%, or at least 75%, or at least 85%, or at least 85%, or at least 90% as determined by PRNT in a population of at least 20 ZIKV seronegative human subjects, or in a population of at least 20 flavivirus naїve human subjects (claim 71).
Until seven days after the administration, induces systemic side effects in less than 50% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 72).
A seroconversion rate of at least 70%, or at least 75%, or at least 85%, or at least 85%, or at least 90%, or at least 100% in a population of at least 20 ZIKV virus seronegative human subjects as determined by PRNT (claim 74), and/or a seropositivity rate of at least 70%, or at least 75%, or at least 85%, or at least 85%, or at least 90%, or at least 100% in a population of at least 20 ZIKV virus seronegative human subjects or in a population of at least 20 flavivirus naїve human subjects as determined by PRNT (claim 74).
Until seven days after the administration, induces headache symptoms in less than 29% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 75).
Until seven days after the administration, induces fever in 4% or less, and/or fatigue in 33% or less, and/or arthralgia in 10% or less, and/or myalgia in 17% or less, and/or malaise in 15% or less in a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 76).
Until seven days after the administration of a boost, induces systemic side effects in less than 40% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 77).
Until seven days after the administration of a boost, induces at least 40%, or at least 45% less fatigue and/or, no more fever, and/or no, or at least 10%, or at least 20% less, or at least 25% less myalgia, and/or nor more, or at least 10% less, or at least 20% less malaise compared to seven days after the prime administration in a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 78).
Until seven days after the administration of a boost, induces fever in less than 4% or in 0% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 79).
Until seven days after the administration of a boost, induces fatigue in less than 19% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 80).
Until seven days after the administration of a boost, induces myalgia in less than 13% or in 10% or less of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 81).
Until seven days after the administration of a boost, induces malaise in less than 13% or in 10% or less of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 82).
Until seven days after the administration of a boost, induces headache symptoms in 20% or less, arthralgia in 8% or less, fever in less than 4%, fatigue in less than 19%, myalgia in less than 12%, and malaise in less than 13% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-84, 86-102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Sumathy and Ella (US 2017/0014502 A1, published January 19, 2017, filed July 18, 2016, “Sumathy”, of record in the IDS filed 5/29/2020), in view of the News Release from NIAID on August 3, 2016 for Clinical Trial NCT02840487 (available from www.niaid.nih.gov/news-events/nih-begins-testing-investigational-zika-vaccine-humans, accessed 2/9/2022, 7 pages, “News Release for Clinical Trial NCT02840487”).  The claims are summarized above and are correlated with the teachings of the prior art in bold font.
Sumathy discloses immunogenic compositions and methods of eliciting an immune response against ZIKV, wherein the compositions comprise inactivated, whole virions, administered in a single dose, or in a prime boost strategy (see abstract and paragraphs [0002], [0046], [0053] and [0134]).  The act of administering an immunogenic composition comprising inactivated, whole ZIKV virions in a single dose, or a prime boost strategy, meets the limitations of the claimed composition contents, human subjects, and administration steps of claims 69-72 and 75-84.  Sumathy discloses administration of the immunogenic compositions to test animals at days 0, 14 and 28 (see paragraph [0218], lines 1-6) (claims 73, 74 and 95-97).  Sumathy discloses a dose of ZIKV as being present in the composition at any amount between 0.125 μg up to 40 μg, an exemplified embodiment being 10 μg/dose (see paragraph [0185], and Table 1 on page 16) (claims 84 and 98-102).  Less than 1.0 TCID50 of residual replicating virus is present after inactivation (see Figure 2) (claim 104).  Aluminum hydroxide salt adjuvants are disclosed in an amount of 0.1 mg to 1.5 mg, or 0.26 mg to 0.5 mg (see paragraph [0088]) (claims 91, 92 and 94).  Alum adsorbed vaccine is disclosed (see paragraph [0218]), however the percentage of at least 75% is not disclosed.  Since the USTPO is not able to perform a test to determine the percentage adsorbed, it is reasonable to expect that at least 75% of Sumathy’s antigen is adsorbed to the alum adjuvant given that it resulted in a higher titer of neutralizing antibodies than non-adjuvanted vaccine (see Sumathy, paragraph [0218]) (claim 93).  
Addressing the limitations in claims 69-71, 73 and 74 directed to neutralizing antibody titers of greater than 30, 50, 100, 200, 250, 300, 500, 1000, 1500, 2000 or 3000, as determined by PRNT, or seroconversion or seropositivity rate of at least 60%, 70%, 75%, 80%, 85%, 90%, 95% or 100% as determined by PRNT, these values are not disclosed in Sumathy’s experimental results.  These claim limitations are directed to outcomes of administration to humans.  Sumathy discloses the determination of neutralizing antibodies titers in mice by PRNT (see Table 1, and Figures 4, 5, 6 and 9, for example).  However, given that the instant claims’ immunogenic composition and method of administration to humans is the same as Sumathy’s composition and Sumathy’s method of administration which is intended for humans (ZIKV naïve, for example (see Sumathy, paragraph [0009]), it is expected that the amount of neutralizing antibody titers and seroconversion/seropositivity rates is a natural outcome, in humans, of doing what is taught by the prior art.
Addressing the limitations in claims 72 and 75-83 directed to percentages of subjects experiencing various side effects of receiving the immunogenic composition, these values are not disclosed in Sumathy’s experimental results.  These claim limitations are directed to outcomes of administration to humans.  Given that the instant claims’ immunogenic composition and method of administration to humans is the same as Sumathy’s composition and Sumathy’s method of administration which is intended for humans (ZIKV naïve, for example (see Sumathy, paragraph [0009]), it is expected that the percentages of side effects experienced by humans, would be a natural outcome of doing what is taught by the prior art.
Addressing the limitations in claims 69-83 directed to the human population comprising at least 20 flavivirus naïve and/or at least 20 ZIKV virus seronegative, Sumathy does not disclose this particular number of subjects.  However, it is a common practice in the art to administer immunogenic compositions to more than one individual, such as groups of 20, see the News Release for Clinical Trial NCT02840487 where four groups of 20 healthy humans aged 18-35 were sought for participation in a Phase 1 study for a ZIKV vaccine candidate (see pages 2-3) (claim 89).  It would have been obvious to have applied Sumathy’s method to the common practice of a clinical trial, such as that described the News Release for Clinical Trial NCT02840487, motivated by the need to scientifically prove safety and immunogenicity, with a reasonable expectation of success.  Addressing the limitation in claim 90 directed to subject that are women of childbearing potential, Sumathy does not specify the sex or age of the human subjects, only naming humans generally (see Sumathy, claim 36).  However, it would have been obvious to have administered Sumathy’s composition to both women and men, since there are only two sexes to choose from, and Sumathy does not indicate a preference for administration to men or women.  Given that the age of subjects (as discussed in the previous paragraph) would be, for example, between 18-35, women in this age group would have childbearing potential.
	Addressing the limitation of claim 86 directed to a description of the ZIKV antigen that is purified, described in terms of its main peak in SEC of more than 85% of the total area under the curve in the SEC.  This limitation describes an outcome of purification by SEC.  Sumathy discloses purification of ZIKV antigen by various methods, including the use of Capto Core 700 column which makes use of SEC.  However, the percentage claimed is not taught by Sumathy.  Since the USPTO is not able to conduct experiments to determine whether Sumathy’s use of Capto Core 700 column, or any of the other purification methods disclosed (see Sumathy’s claims 8-10) results in a main peak in SEC of more than 85% of the total area under the curve in the SEC, the burden shifts to Applicant to prove otherwise.  Since Sumathy’s composition is the same as the claimed composition, and Sumathy also uses SEC to purify, one would expect an outcome commensurate in scope with that claimed.
	Addressing the limitations of claims 87 and 88, directed to the particular scenario of the immunogenic composition being administered to subjects from a ZIKV endemic region, and the scenario wherein the immunogenic composition is administered to subjects from a ZIKV non-endemic region traveling to an endemic region, these are not taught explicitly by Sumathy.  Sumathy discloses that the immunogenic compositions are intended to protect ZIKV naïve populations with ongoing epidemics, and in countries where active ZIKV transmission has not been reported (see paragraph [0009]).  It would have been obvious to have expanded Sumathy’s application to ZIKV naïve populations in ZIKV endemic regions, since not everyone residing in an endemic region would be expected to be seropositive for ZIKV.  One would be motivated to administer the immunogenic composition to those who are naïve to protect them in an environment where infection is highly likely, being endemic, with a reasonable expectation of success.  Further, it would have been obvious to have applied Sumathy’s method prophylactically to subjects that are ZIKV naïve from non-endemic regions, motivated by the need to protect them when they travel to endemic regions.  Since Sumathy’s method is intended to protect against disease, application of the method to subjects that need protection when traveling to endemic regions would be an obvious extension, with a reasonable expectation of success (claim 88).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Applicant’s arguments filed May 13, 2022 have been carefully considered but fail to persuade.  Applicant argues that Sumathy’s disclosure does not inherently teach the claimed invention with respect to the immunogenicity observed in humans as a result of actual experimentation, as opposed to Sumathy’s experiments in mice only.  Applicant notes that unexpected properties may cause what appears to be an obvious composition to be nonobvious.  In this instance, Applicant argues that the immunogenicity of the claimed method, which is now claimed in specific titers and/or percentages, was not expected in view of mouse immunization data from others in the prior art.  Applicant argues that their own experimentation in humans showed the unexpected immunogenicity now claimed, in addition to the demonstrated safety and tolerance (no adverse events) in human subjects.  In closing, Applicant argues that Sumathy’s disclosure only shows data from mice and that such data could not have been used to predict the outcomes seen in humans based on Applicant’s actual reduction to practice.
	In response to Applicant’s arguments, the Office recognizes that Applicant has performed experimentation in humans which has generated data that forms the basis for the now claimed specific titers and percentages reflective of the immunogenicity induced by the composition.  While these results were not known by Sumathy, the fact remains that Sumathy taught the administration of the same composition instantly claimed to humans.  The missing piece in Sumathy, which necessitates the obviousness rejection, is the number of human subjects that receive the composition.  The composition itself is the same, as is the teaching to to administer it to humans (without naming a particular number of subjects).  The News Release for Clinical Trial NCT02840487 provides the number of subjects.  Thus, while Applicant notes that unexpected properties may cause what appears to be an obvious composition to be nonobvious, that is not the case in this instance.  The obvious part of this rejection has to do with the number of subjects, not the composition that is administered.  It then follows that the observed effect of doing what the prior art suggests is an inherent property. 

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Sumathy and Ella (US 2017/0014502 A1, published January 19, 2017, filed July 18, 2016, “Sumathy”, of record in the IDS filed 5/29/2020), in view of the News Release from NIAID on August 3, 2016 for Clinical Trial NCT02840487 (available from www.niaid.nih.gov/news-events/nih-begins-testing-investigational-zika-vaccine-humans, accessed 2/9/2022, 7 pages, “News Release for Clinical Trial NCT02840487”), as applied to claim 70 above, and further in view of Mitkus et al. (Vaccine, 2013, 31:2738-2743, “Mitkus”).
Claim 103 is directed to an embodiment wherein the composition has a residual formaldehyde content of less than 50 μg/mL.  Sumathy’s discloses inactivation by formalin (formaldehyde) (see paragraph [0061]), but does not disclose what the residual amount would be after removal.  It would have been obvious to have arrived at a residual amount that is standard in the art, such as that disclosed in Mitkus, 0.4-100 μg per 0.5 mL dose, more specifically 2.5 μg per 0.5 mL dose (see page 2738, left column).  One would have been motivated to remove the formaldehyde in Sumathy’s method to a level that is acceptable for human safety, with a reasonable expectation of success, as seen in Mitkus.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648